UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number: 000-53264 (Check One) þ Form 10-K For period ended December 31, 2010 Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I REGISTRANT INFORMATION 1ST FINANCIAL SERVICES CORPORATION Full name of registrant 101 Jack Street Address of principal executive office (Street and number) Hendersonville, North Carolina 28792 City, state and zip code PART II - RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) þ (a)
